Citation Nr: 0800312	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  06-02 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.
 
2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.  He had additional periods of active duty for 
training (ACDUTRA) and inactive duty training (INACDUTRA) 
from July 1977 to September 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

This case was the subject of a November 2007 hearing before 
the undersigned Veterans Law Judge.

The issues of entitlement to service connection for a 
bilateral knee disability, and entitlement to service 
connection for a low back disability, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

At his November 2007 Board hearing, the veteran submitted a 
written statement in which he withdrew his appeal for service 
connection for asbestosis.  


CONCLUSION OF LAW

The veteran's appeal for entitlement to service connection 
for asbestosis is dismissed.  38 C.F.R. §§ 20.101(d) 
& 20.204(b) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2005, the veteran submitted a VA Form 9, thereby 
perfecting his appeal on the issue of entitlement to service 
connection for asbestosis.  

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 
20.204(b).  At his November 9, 2007, Board hearing, the 
veteran submitted a written statement withdrawing his appeal 
for service connection asbestosis.  This withdrawal of his 
appeal was acknowledged at his Board hearing.  See Board 
November 9, 2007, Board hearing transcript (Tr.) at page 2.  

The Board may dismiss any case over which it determines that 
it does not have jurisdiction.  38 C.F.R. § 20.101(d).  
Because the appeal for service connection for asbestosis has 
been withdrawn, the Board no longer has jurisdiction over 
this issue. Accordingly, the appeal as to entitlement to 
service connection for asbestosis is dismissed. 

ORDER

The appeal for service connection for asbestosis is 
dismissed.


REMAND

The veteran claims entitlement to service connection for low 
back and bilateral knee disabilities, based not on his period 
of active duty from January 1966 to December 1968, but rather 
on injuries and wear on his knees and back he claims were 
incurred as a result of intermittent periods of two-week 
active duty for training (ACDUTRA) and weekend inactive duty 
training (INACDUTRA) over a period of about 20 years, from 
July 1977 to September 1997.  (Board Hearing. Tr. at pages 3-
7, 13)
Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated in active duty for training, or for disability 
resulting from injury incurred in inactive duty training.  38 
U.S.C.A. §§ 101(24), 1110, 1131.  When a disability is thus 
incurred, the period of service is considered active 
military, naval, or air service.  38 U.S.C.A. § 101(24).  

The veteran's service medical records have not been obtained 
for his periods of active duty for training (ACDUTRA) and 
periods of inactive duty training (INACDUTRA).  The veteran 
has submitted some service medical records in his possession.  
These records indicate that he received permission for 
limited physical training due to problems with his knees, 
beginning in about 1993.  A copy of all service medical 
records in the veteran's possession would be useful for 
adjudication of the veteran's claim, as well as all service 
personnel and service medical records pertaining to his 
periods of ACDUTRA and INACDUTRA.

Also the veteran has not been apprised as to what evidence is 
required to substantiate a claim for service connection based 
on a period of ACDUTRA or INACDUTRA.  He should be afforded 
such notice, in compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).

Additionally, any available additional non-military records 
of treatment for the veteran's knees or low back since his 
discharge from service in December 1968 would be helpful in 
adjudication of his claims.

An October 2007 note from a private physician, Ranjit Patel, 
M.D., indicates that there is a "high probability" that the 
veteran's current knee problems are related to his service in 
the military reserves from 1977 to 1997.  Because the record 
contains indications of permanent and chronic knee disability 
in the reserve duty service medical records, and there is a 
physician's opinion linking the knee problems to the periods 
of reserve duty, a VA medical examination and opinion would 
be helpful in adjudicating the claim.  See 38 U.S.C.A. 
§ 5103A(d).



Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully satisfied.  See also 38 C.F.R. § 
3.159.  The RO's attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the veteran 
which evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The veteran should be provided 
written notification specific to his 
claims.  This should include notification 
of the requirements for establishing 
service connection based on a period of 
ACDUTRA or INACDUTRA.  

The veteran should further be requested to 
submit all evidence in his possession that 
pertains to his claims.  In this regard, he 
should be specifically requested to submit 
all service medical records and service 
personnel records in his possession, 
particularly as they pertain to his periods 
of ACDUTRA and INACDUTRA.

2.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for his knee and low back 
disabilities since his discharge from 
active duty in December 1968.  After any 
required releases are requested and 
obtained from the veteran, an attempt 
should be made to obtain any records so 
identified that have not been previously 
obtained.

The records sought should include any 
relevant records of Drs. Patel, Porter, 
Cox, Waller and Brasiano that have not been 
previously obtained.  (Tr. at pages 13-15.)

3.  Contact the service department for the 
purpose of verification of all periods of 
ACDUTRA and INADUTRA, and contact all 
appropriate service records depositories 
for the purpose of obtaining the veteran's 
service medical records and complete 
service personnel file for his periods of 
ACDUTRA and INADUTRA.

4.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination for the purpose of determining 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the veteran has current 
knee disability or low back disability which 
was incurred in service.

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed.
 
For the veteran's bilateral knee disability 
and low back disability, the examiner 
should describe the nature of the veteran's 
present disability and opine whether it is 
at least as likely as not (whether there is 
a 50 percent or greater probability) that 
1) the condition resulted from an INJURY 
incurred during a period of INACDUTRA 
(generally, a weekend period of reserve 
duty training), or 2) that the condition 
was caused or aggravated (aggravation is a 
chronic worsening of the  underlying 
condition rather than a  temporary flare-up 
of symptoms) by a DISEASE OR INJURY 
incurred during a period of ACDUTRA 
(generally, a two-week period of reserve 
duty training).  

The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

5.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC) and an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


